DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 8/18/2021 has been entered.  
Claims 1-72 are pending.  
Claims 6, 31 and 33 are objected to.  
Claims 1-5, 7-30, 32 and 34-72 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 35, 69 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curticapean (Pub. No.: US 20140016485 A1) in view of Agrawal et al. (Pub. No.: US 20160150500 A1) and Aldana et al. (Pub. No.: US 20160072689 A1), hereafter respectively referred to as Curticapean, Agrawal, and Aldana.  
	In regard to Claim 1, Curticapean teaches A method for determining multiple round-trip times (RTTs) for a user equipment (UE) performed by a master node (access points AP1-AP3 perform RTT ranging operations with the STA, Para. 42, FIG. 5A), comprising: sending, to the UE, during one or more predefined symbols of a downlink subframe, an RTT measurement signal on a cell supported by the master node (each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, Para. 43, FIG. 5A).  
Curticapean teaches receiving information indicative of each of a plurality of RTT measurement signals (receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A), wherein the plurality of RTT measurement signals comprise the RTT measurement signal and a plurality of other RTT measurement signals transmitted by a plurality of other nodes (monitoring access point APm receives all REQ frames transmitted from the ranging access points AP1-AP3, and also receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A).  
	Curticapean teaches receiving, from the UE (STA in FIG. 5A, Para. 42), an RTT response signal (ACK frame; each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, which in turn sends an ACK frame back to the AP, Para. 42, FIG. 5A).  
Curticapean teaches obtaining an arrival time of the RTT response signal (time of arrival (TOA) of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A).  
Curticapean teaches receiving, at the master node (WLAN server 130, Para. 46, FIG. 5A) from the plurality of other nodes (AP1-AP3, Para. 46, FIG. 5A), information indicative of an RTT between the UE and each of the plurality of other nodes, wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of an arrival time (time of arrival (TOA), Para. 44, FIG. 5A) of the RTT response signal (TOA of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A) at each of the plurality of other nodes (one or more of AP1-AP3 can send its ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, Para. 46, FIG. 5A).  
Curticapean teaches enabling, by the master node (WLAN server 130, Para. 46, FIG. 5A), determination of an RTT between the UE and the master node and between (calculate the RTT values, Para. 46, FIG. 5A) based on at least the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals (each of the ranging access points AP1-AP3 sending a corresponding REQ frame to the STA, Para. 43, FIG. 5A), the information indicative of the RTT between the UE and each of the plurality of other nodes (send ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, which in turn can calculate the RTT values, Para. 46, FIG. 5A).  
Curticapean fails to teach receiving, at the master node from the UE, information indicative of an arrival time at the UE of a RTT measurement signal; obtaining, by the master node, an arrival time at the master node of the RTT response signal; obtaining, by the master node, a transmission time of the RTT response signal; and enabling determination of an RTT based on at least a transmission time at the master node of the RTT measurement signal, the transmission time of the RTT response signal, and a timing adjust parameter for the UE.  
	Agrawal teaches receiving, at the master node (requester device R1, Para. 50, FIG. 4) from the UE (target device TG1, Para. 50, FIG. 4), information indicative of an arrival time at the UE of a RTT measurement signal (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
Agrawal teaches obtaining, by the master node (requester device R1, Para. 48, FIG. 4), an arrival time at the master node of the RTT response signal (requester device R1 may determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1.  Para. 48, FIG. 4).  
	Agrawal teaches obtaining, by the master node (requester device R1, Para. 50, FIG. 4), a transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4).  
Agrawal teaches enabling determination of an RTT (Requester device R1 then uses the received timing information to determine RTT values, Para. 50, FIG. 4) based on at least a transmission time at the master node of the RTT measurement signal (requester device R1 to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4. The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4), and a timing adjust parameter for the UE (target devices TG1-TG3 may transmit FTM response frames that include SIFS delta values, Para. 50, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Curticapean since Agrawal provides a technique for performing ranging operations between a first wireless device and other wireless devices (see Agrawal, Para. 6), which can be introduced into the system of Curticapean to ensure accurate timing information is measured and utilized for determining RTT information.  
by the master node to the UE, an RTT measurement signal; receiving, at the master node from the UE, an RTT response signal; the arrival time at the master node of the RTT response signal.  
Aldana teaches sending, by the master node (AP in FIG. 2, Para. 36) to the UE, an RTT measurement signal (FIG. 2 is a simplified timing diagram that illustrates computing RTT between the AP and STAs illustrated in FIG. 1, Para. 36.  The AP transmits a DL Trigger Frame 210 at time T1, Para. 36, FIG. 2).  
Aldana teaches receiving, at the master node (AP in FIG. 2, Para. 36) from the UE, an RTT response signal (the AP receives responses from STA1, Para. 36, FIG. 2.  The AP to calculate RTT for each of the STAs, Para. 39).  
Aldana teaches the arrival time at the master node of the RTT response signal (AP receives response from STA1 at time T41, Para. 36, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aldana with the teachings of Curticapean in view of Agrawal since Aldana provides a technique where an access point performs necessary RTT-related determinations, which can be introduced into the system of Curticapean in view of Agrawal to permit an access point to possess the capabilities for performing RTT-related calculations with respect to RTT measurement signals and responses.  


In regard to Claim 35, Curticapean teaches An apparatus for determining multiple round-trip times (RTTs) for a user equipment (UE), comprising: a (access points AP1-AP3 perform RTT ranging operations with the STA, Para. 42, FIG. 5A) configured to: send, to the UE, during one or more predefined symbols of a downlink subframe, an RTT measurement signal on a cell supported by the master node (each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, Para. 42, FIG. 5A).  
Curticapean teaches receive information indicative of each of a plurality of RTT measurement signals (receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A), wherein the plurality of RTT measurement signals comprise the RTT measurement signal and a plurality of other RTT measurement signals transmitted by a plurality of other nodes (monitoring access point APm receives all REQ frames transmitted from the ranging access points AP1-AP3, and also receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A).  
Curticapean teaches receive, from the UE (STA in FIG. 5A, Para. 42), an RTT response signal (ACK frame; each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, which in turn sends an ACK frame back to the AP, Para. 42, FIG. 5A).  
	Curticapean teaches at least one processor of the master node configured to: obtain an arrival time at the master node of the RTT response signal (time of arrival (TOA) of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A).  
(AP1-AP3, Para. 46, FIG. 5A), information indicative of an RTT between the UE and each of the plurality of other nodes, wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of an arrival time (time of arrival (TOA), Para. 44, FIG. 5A) of the RTT response signal (TOA of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A) at each of the plurality of other nodes (one or more of AP1-AP3 can send its ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, Para. 46, FIG. 5A).  
Curticapean teaches wherein the at least one processor is further configured to enable determination of an RTT between the UE and the master node and between the UE and each of the plurality of other nodes (calculate the RTT values, Para. 46, FIG. 5A) based on at least the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals (each of the ranging access points AP1-AP3 sending a corresponding REQ frame to the STA, Para. 43, FIG. 5A), the information indicative of the RTT between the UE and each of the plurality of other nodes (send ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, which in turn can calculate the RTT values, Para. 46, FIG. 5A).  
Curticapean fails to teach receive, from the UE, information indicative of an arrival time at the UE of a RTT measurement signal; obtain a transmission time of the RTT response signal; enable determination of an RTT based on at least a transmission time at the master node of the RTT measurement signal, the transmission time of the RTT response signal, and a timing adjust parameter for the UE.  
	Agrawal teaches receive, from the UE (target device TG1, Para. 50, FIG. 4), information indicative of an arrival time at the UE of a RTT measurement signal (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
	Agrawal teaches obtain a transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4).  
Agrawal teaches enable determination of an RTT (Requester device R1 then uses the received timing information to determine RTT values, Para. 50, FIG. 4) based on at least a transmission time at the master node of the RTT measurement signal (requester device R1 to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4. The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4), and a timing adjust parameter for the UE (target devices TG1-TG3 may transmit FTM response frames that include SIFS delta values, Para. 50, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Curticapean since Agrawal provides a technique for performing ranging 
Curticapean fails to teach the arrival time at the master node of the RTT response signal.  
Aldana teaches the arrival time at the master node of the RTT response signal (AP receives response from STA1 at time T41, Para. 36, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aldana with the teachings of Curticapean in view of Agrawal since Aldana provides a technique where an access point performs necessary RTT-related determinations, which can be introduced into the system of Curticapean in view of Agrawal to permit an access point to possess the capabilities for performing RTT-related calculations with respect to RTT measurement signals and responses.  


In regard to Claim 69, Curticapean teaches An apparatus for determining multiple round-trip times (RTTs) for a user equipment (UE), comprising: means for communicating of a master node (access points AP1-AP3 perform RTT ranging operations with the STA, Para. 42, FIG. 5A) configured to: send, to the UE, during one or more predefined symbols of a downlink subframe, an RTT measurement signal on a cell supported by the master node (each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, Para. 42, FIG. 5A).  
	Curticapean teaches receive information indicative of each of a plurality of RTT measurement signals (receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A), wherein the plurality of RTT measurement signals comprise the RTT measurement signal and a plurality of other RTT measurement signals transmitted by a plurality of other nodes (monitoring access point APm receives all REQ frames transmitted from the ranging access points AP1-AP3, and also receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A).  
	Curticapean teaches receive, from the UE (STA in FIG. 5A, Para. 42), an RTT response signal (ACK frame; each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, which in turn sends an ACK frame back to the AP, Para. 42, FIG. 5A).  
Curticapean teaches means for processing of the master node configured to: obtain an arrival time at the master node of the RTT response signal (time of arrival (TOA) of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A).  
	Curticapean teaches wherein the means for communicating is further configured to receive, from the plurality of other nodes (AP1-AP3, Para. 46, FIG. 5A), information indicative of an RTT between the UE and each of the plurality of other nodes, wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of an arrival time (time of arrival (TOA), Para. 44, FIG. 5A) of the RTT response signal (TOA of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A) at each of the plurality of other nodes (one or more of AP1-AP3 can send its ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, Para. 46, FIG. 5A).  
	Curticapean teaches wherein the means for processing is further configured to enable determination of an RTT between the UE and the master node and between the UE and each of the plurality of other nodes (calculate the RTT values, Para. 46, FIG. 5A) based on at least the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals (each of the ranging access points AP1-AP3 sending a corresponding REQ frame to the STA, Para. 43, FIG. 5A), the information indicative of the RTT between the UE and each of the plurality of other nodes (send ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, which in turn can calculate the RTT values, Para. 46, FIG. 5A).  
Curticapean fails to teach receive, from the UE, information indicative of an arrival time at the UE of a RTT measurement signal; obtain a transmission time of the RTT response signal; enable determination of an RTT based on at least a transmission time at the master node of the RTT measurement signal, the transmission time of the RTT response signal, and a timing adjust parameter for the UE.  
	Agrawal teaches receive, from the UE (target device TG1, Para. 50, FIG. 4), information indicative of an arrival time at the UE of a RTT measurement signal (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
	Agrawal teaches obtain a transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4).  
Agrawal teaches enable determination of an RTT (Requester device R1 then uses the received timing information to determine RTT values, Para. 50, FIG. 4) based on at least a transmission time at the master node of the RTT measurement signal (requester device R1 to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4. The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4), and a timing adjust parameter for the UE (target devices TG1-TG3 may transmit FTM response frames that include SIFS delta values, Para. 50, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Curticapean since Agrawal provides a technique for performing ranging operations between a first wireless device and other wireless devices (see Agrawal, Para. 6), which can be introduced into the system of Curticapean to ensure accurate timing information is measured and utilized for determining RTT information.  
Curticapean fails to teach the arrival time at the master node of the RTT response signal.  
(AP receives response from STA1 at time T41, Para. 36, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aldana with the teachings of Curticapean in view of Agrawal since Aldana provides a technique where an access point performs necessary RTT-related determinations, which can be introduced into the system of Curticapean in view of Agrawal to permit an access point to possess the capabilities for performing RTT-related calculations with respect to RTT measurement signals and responses.  


In regard to Claim 71, Curticapean teaches A non-transitory computer-readable medium storing computer-executable instructions for determining multiple round-trip times (RTTs) for a user equipment (UE), the computer-executable instructions comprising: at least one instruction instructing a master node (access points AP1-AP3 perform RTT ranging operations with the STA, Para. 42, FIG. 5A) to send, to the UE, during one or more predefined symbols of a downlink subframe, an RTT measurement signal on a cell supported by the master node (each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, Para. 42, FIG. 5A).  
	Curticapean teaches at least one instruction instructing the master node to receive information indicative of each of a plurality of RTT measurement signals (receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A), wherein the plurality of RTT measurement signals comprise the RTT measurement signal and a plurality of other RTT measurement signals transmitted by a plurality of other nodes (monitoring access point APm receives all REQ frames transmitted from the ranging access points AP1-AP3, and also receives all ACK frames transmitted from the STA in response to the REQ frames, Para. 42, FIG. 5A).  
	Curticapean teaches at least one instruction instructing the master node to receive, from the UE (STA in FIG. 5A, Para. 42), an RTT response signal (ACK frame; each of the ranging access points AP1-AP3 can initiate a corresponding RTT ranging operation with the STA by sending a corresponding REQ frame to the STA, which in turn sends an ACK frame back to the AP, Para. 42, FIG. 5A).  
	Curticapean teaches at least one instruction instructing the master node to obtain an arrival time at the master node of the RTT response signal (time of arrival (TOA) of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A).  
	Curticapean teaches at least one instruction instructing the master node to receive, from the plurality of other nodes (AP1-AP3, Para. 46, FIG. 5A), information indicative of an RTT between the UE and each of the plurality of other nodes, wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of an arrival time (time of arrival (TOA), Para. 44, FIG. 5A) of the RTT response signal (TOA of the corresponding ACK frame at the ranging AP, Para. 44, FIG. 5A) at each of the plurality of other nodes (one or more of AP1-AP3 can send its ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, Para. 46, FIG. 5A).  
	Curticapean teaches at least one instruction instructing the master node to enable determination of an RTT between the UE and the master node and between the UE and each of the plurality of other nodes (calculate the RTT values, Para. 46, FIG. 5A) based on at least the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals (each of the ranging access points AP1-AP3 sending a corresponding REQ frame to the STA, Para. 43, FIG. 5A), the information indicative of the RTT between the UE and each of the plurality of other nodes (send ranging measurements (e.g., TOD/TOA information associated with the REQ/ACK frame exchange) to the WLAN server 130, which in turn can calculate the RTT values, Para. 46, FIG. 5A).  
Curticapean fails to teach receive, from the UE, information indicative of an arrival time at the UE of a RTT measurement signal; at least one instruction instructing the master node to obtain a transmission time of the RTT response signal; enable determination of an RTT based on at least a transmission time at the master node of the RTT measurement signal, the transmission time of the RTT response signal, and a timing adjust parameter for the UE.    
Agrawal teaches receive, from the UE (target device TG1, Para. 50, FIG. 4), information indicative of an arrival time at the UE of a RTT measurement signal (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
 (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4).  
Agrawal teaches enable determination of an RTT (Requester device R1 then uses the received timing information to determine RTT values, Para. 50, FIG. 4) based on at least a transmission time at the master node of the RTT measurement signal (requester device R1 to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the transmission time of the RTT response signal (t3 time stamp, Para. 50, FIG. 4. The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4), and a timing adjust parameter for the UE (target devices TG1-TG3 may transmit FTM response frames that include SIFS delta values, Para. 50, FIG. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Curticapean since Agrawal provides a technique for performing ranging operations between a first wireless device and other wireless devices (see Agrawal, Para. 6), which can be introduced into the system of Curticapean to ensure accurate timing information is measured and utilized for determining RTT information.  
Curticapean fails to teach the arrival time at the master node of the RTT response signal.  
Aldana teaches the arrival time at the master node of the RTT response signal (AP receives response from STA1 at time T41, Para. 36, FIG. 2).  
.  


Claims 2-5, 7-12 and 36-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curticapean in view of Agrawal, Aldana, and further in view of Kazmi et al. (Pub. No.: US 20190305912 A1), hereafter referred to as Kazmi.  
In regard to Claim 2, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the master node.  
	Curticapean fails to teach the master node is a serving New Radio (NR) Node B (gNB) for the UE.  
	Kazmi teaches the master node is a serving New Radio (NR) Node B (gNB) for the UE (network nodes 14 may serve wireless devices 16A and 16B, Para. 96, FIG. 8.  "Network node" may refer to any kind of radio base station in a radio network which may further comprise NR gNodeB, NR gNB, Para. 98, FIG. 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless 

In regard to Claim 3, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the master node.  
	Curticapean fails to teach sending, to the UE, a control signal indicating that the master node and the plurality of other nodes will be transmitting the plurality of RTT measurement signals during a plurality of predefined symbols of downlink subframes.  
	Kazmi teaches sending, to the UE, a control signal indicating that the master node and the plurality of other nodes will be transmitting the plurality of RTT measurement signals during a plurality of predefined symbols of downlink subframes (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 4, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the control signal further requests the UE to report the information indicative of the arrival time at the UE of each of the plurality of
RTT measurement signals.  
	Kazmi teaches wherein the control signal further requests the UE to report the information indicative of the arrival time at the UE of each of the plurality of
RTT measurement signals (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 5, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the UE includes the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals in a payload for the RTT response signal, wherein the receiving, from the UE, the information indicative of 
	Kazmi teaches the UE includes the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals in a payload for the RTT response signal, wherein the receiving, from the UE, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals comprises decoding the payload for the RTT response signal (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 7, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the master node.  
	Curticapean fails to teach wherein the master node sends the control signal on a physical downlink control channel (PDCCH).  
	Kazmi teaches wherein the master node sends the control signal on a physical downlink control channel (PDCCH) (wireless device 16 may obtain the request to perform or to initiate the operation on cell2, Para. 127.  Receiving a command in a layer 1 channel, e.g., PDCCH, E-PDCCH, Para. 137).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 8, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the plurality of other nodes comprises neighboring base stations within communication range of the UE.  
	Kazmi teaches the plurality of other nodes comprises neighboring base stations within communication range of the UE (network nodes 14A and 14B, which may communicate directly via an X2 interface, and are referred to collectively as network nodes 14, Para. 96, FIG. 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 9, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach sending the timing adjust parameter to the UE or receiving the timing adjust parameter from the UE.  
	Kazmi teaches sending the timing adjust parameter to the UE or receiving the timing adjust parameter from the UE (a wireless device capable of supporting multiple TTIs of different durations determines an operation to be performed by the wireless device in a second cell on a second carrier, Para. 70).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 10, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the UE sends the RTT response signal on a physical uplink shared channel (PUSCH).  
	Kazmi teaches the UE sends the RTT response signal on a physical uplink shared channel (PUSCH) (data is transmitted or received via physical channels e.g. physical uplink shared channel (PUSCH) in UL, Para. 80.  Reference signal such as cell specific reference signal (CRS), physical channels are short PUSCH (sPUSCH), Para. 81).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 11, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches RTT measurement signals.  
	Curticapean fails to teach wherein the plurality of RTT measurement signals comprises wideband signals.  
	Kazmi teaches wherein the plurality of RTT measurement signals comprises wideband signals (The wireless device may perform measurements on cells on frequencies belonging to a non-serving carrier (i.e. inter-frequency and/or inter-RAT measurements) or SCC with measurement gaps (aka compressed mode gaps in wideband code division multiple access), Para. 17).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of 

In regard to Claim 12, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches RTT measurement signals.  
	Curticapean fails to teach wherein the plurality of RTT measurement signals and the RTT response signal are transmitted on low reuse resources.  
	Kazmi teaches wherein the plurality of RTT measurement signals and the RTT response signal are transmitted on low reuse resources (idle or low activity state example of cell change is cell reselection, Para. 22).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 36, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the master node.  
	Curticapean fails to teach the master node is a serving New Radio (NR) Node B (gNB) for the UE.  
	Kazmi teaches the master node is a serving New Radio (NR) Node B (gNB) for the UE (network nodes 14 may serve wireless devices 16A and 16B, Para. 96, FIG. 8.  "Network node" may refer to any kind of radio base station in a radio network which may further comprise NR gNodeB, NR gNB, Para. 98, FIG. 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 37, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the master node.  
	Curticapean fails to teach the communication device is further configured to send, to the UE, a control signal indicating that the master node and the plurality of other nodes will be transmitting the plurality of RTT measurement signals during a plurality of predefined symbols of downlink subframes.  
	Kazmi teaches communication device is further configured to send, to the UE, a control signal indicating that the master node and the plurality of other nodes will be transmitting the plurality of RTT measurement signals during a plurality of predefined symbols of downlink subframes (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  


In regard to Claim 38, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the control signal further requests the UE to report the information indicative of the arrival time at the UE of each of the plurality of
RTT measurement signals.  
	Kazmi teaches wherein the control signal further requests the UE to report the information indicative of the arrival time at the UE of each of the plurality of
RTT measurement signals (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of 

In regard to Claim 39, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the UE includes the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals in a payload for the RTT response signal, wherein the communication device being configured to receive, from the UE, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals comprises the communication device being configured to decode the payload for the RTT response signal.  
	Kazmi teaches the UE includes the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals in a payload for the RTT response signal, wherein the communication device being configured to receive, from the UE, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals comprises the communication device being configured to decode the payload for the RTT response signal (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless 

In regard to Claim 40, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein each node of the plurality of other nodes calculates a respective RTT between the UE and the each node based on: a transmission time at the each node of a downlink RTT measurement signal in the plurality of other RTT measurement signals transmitted by the each node; the information indicative of the arrival time at the UE of the each of the plurality of RTT measurement signals included in the payload for the RTT response signal; an arrival time at the each node of the RTT response signal; and a transmission time of the RTT response signal, wherein the each node determines the transmission time of the RTT response signal and the information indicative of the arrival time at the UE of the each of the plurality of RTT measurement signals included in the payload for the RTT response signal by demodulating and decoding the RTT response signal, wherein the information received by the master node from the each node indicative of the RTT between the UE and the each node comprises the calculated respective RTT.  
	Kazmi teaches wherein each node of the plurality of other nodes calculates a respective RTT between the UE and the each node based on: a transmission time at the each node of a downlink RTT measurement signal in the plurality of other RTT measurement signals transmitted by the each node; the information indicative of the (radio measurement may comprise any measurement based on receiving a radio signal e.g., quality measurements (return trip time (RTT)).  A measurement may be on one link or more than one links (RTT).  Para. 86).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 41, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the apparatus.  
	Curticapean fails to teach wherein the communication device sends the control signal on a physical downlink control channel (PDCCH).  
(wireless device 16 may obtain the request to perform or to initiate the operation on cell2, Para. 127.  Receiving a command in a layer 1 channel, e.g., PDCCH, E-PDCCH, Para. 137).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 42, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the plurality of other nodes comprises neighboring base stations within communication range of the UE.  
	Kazmi teaches the plurality of other nodes comprises neighboring base stations within communication range of the UE (network nodes 14A and 14B, which may communicate directly via an X2 interface, and are referred to collectively as network nodes 14, Para. 96, FIG. 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of 

In regard to Claim 43, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the apparatus.  
	Curticapean fails to teach the communication device is further configured to send the timing adjust parameter to the UE or receiving the timing adjust parameter from the UE.  
	Kazmi teaches the communication device is further configured to send the timing adjust parameter to the UE or receiving the timing adjust parameter from the UE (a wireless device capable of supporting multiple TTIs of different durations determines an operation to be performed by the wireless device in a second cell on a second carrier, Para. 70).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 44, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the apparatus.  

	Kazmi teaches the communication device receives the RTT response signal on a physical uplink shared channel (PUSCH) (data is transmitted or received via physical channels e.g. physical uplink shared channel (PUSCH) in UL, Para. 80.  Reference signal such as cell specific reference signal (CRS), physical channels are short PUSCH (sPUSCH), Para. 81).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 45, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches RTT measurement signals.  
	Curticapean fails to teach wherein the plurality of RTT measurement signals comprises wideband signals.  
	Kazmi teaches wherein the plurality of RTT measurement signals comprises wideband signals (The wireless device may perform measurements on cells on frequencies belonging to a non-serving carrier (i.e. inter-frequency and/or inter-RAT measurements) or SCC with measurement gaps (aka compressed mode gaps in wideband code division multiple access), Para. 17).  


In regard to Claim 46, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches RTT measurement signals.  
	Curticapean fails to teach wherein the plurality of RTT measurement signals and the RTT response signal are transmitted on low reuse resources.  
	Kazmi teaches wherein the plurality of RTT measurement signals and the RTT response signal are transmitted on low reuse resources (idle or low activity state example of cell change is cell reselection, Para. 22).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Curticapean in view of Agrawal since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Curticapean in view of Agrawal to introduce 5G capabilities and advantages into wireless network.   


Claims 13-20 and 47-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curticapean in view of Agrawal, Aldana, and further in view of Segev et al. (Pub. No.: US 20160014565 A1), hereafter referred to as Segev.  
In regard to Claim 13, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein at least one of the master node and the plurality of other nodes transmits at least one of the plurality of RTT measurement signals on one or more transmit beams, wherein the UE reports an identity for at least one transmit beam of the one or more transmit beams, wherein the identity for the at least one transmit beam enables a determination of an angle of departure (AOD) for the UE.  
Segev teaches wherein at least one of the master node and the plurality of other nodes transmits at least one of the plurality of RTT measurement signals on one or more transmit beams, wherein the UE reports an identity for at least one transmit beam of the one or more transmit beams, wherein the identity for the at least one transmit beam enables a determination of an angle of departure (AOD) for the UE (the range measurement may include any other measurement procedure, e.g. an Angle of Departure (AOD) measurement procedure, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 14, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein at least one of the master node and the plurality of other nodes receives the RTT response signal on one or more receive beams, wherein an identity for the at least one receive beam enables a determination of an angle of arrival (AOA) for the UE.  
Segev teaches wherein at least one of the master node and the plurality of other nodes receives the RTT response signal on one or more receive beams, wherein an identity for the at least one receive beam enables a determination of an angle of arrival (AOA) for the UE (the range measurement may include any other measurement procedure, e.g. an Angle of Arrival (AOA) measurement procedure, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 15, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach at least one of the master node and the plurality of other nodes utilizes multiple receive beams, wherein, based on the at least one of the master node and the plurality of other nodes having fewer hardware receiver chains 
Segev teaches at least one of the master node and the plurality of other nodes utilizes multiple receive beams, wherein, based on the at least one of the master node and the plurality of other nodes having fewer hardware receiver chains than a number of the multiple receive beams, the UE transmits the RTT response signal multiple times to permit the at least one of the master node and the plurality of other nodes to sequentially cycle through all of the multiple receive beams that may be used to receive the RTT response signal from the UE (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 16, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the master node sends a command to the UE to transmit the RTT response signal multiple times.  
 (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 17, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of a transmission time of each of the plurality of RTT measurement signals transmitted by the plurality of other nodes.  
Segev teaches wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of a transmission time of each of the plurality of RTT measurement signals transmitted by the plurality of other nodes (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  


In regard to Claim 18, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein obtaining the transmission time of the RTT response signal comprises at least one of: determining the transmission time of the RTT response signal based on a content of the RTT response signal; receiving the transmission time of the RTT response signal in a separate message from the UE; or determining by the master node the transmission time of the RTT response signal and sending the transmission time of the RTT response signal to the UE prior to the transmission time of the RTT response signal.  
Segev teaches wherein obtaining the transmission time of the RTT response signal comprises at least one of: determining the transmission time of the RTT response signal based on a content of the RTT response signal; receiving the transmission time of the RTT response signal in a separate message from the UE; or determining by the master node the transmission time of the RTT response signal and sending the transmission time of the RTT response signal to the UE prior to the transmission time of the RTT response signal (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 19, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the enabling the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises performing the determination at the master node.  
Segev teaches wherein the enabling the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises performing the determination at the master node (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 20, as presented in the rejection of Claim 1, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the enabling the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises sending, to a location server, at least one of the transmission time at the master node of the RTT measurement signal, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals, the arrival time at the master node of the RTT response signal, the transmission time of the RTT response signal, the information indicative of the RTT between the UE and each of the plurality of other nodes, and the timing adjust parameter for the UE.  
Segev teaches wherein the enabling the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises sending, to a location server, at least one of the transmission time at the master node of the RTT measurement signal, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals, the arrival time at the master node of the RTT response signal, the transmission time of the RTT response signal, the information indicative of the RTT between the UE and each of the plurality of other nodes, and the timing adjust parameter for the UE (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings 

In regard to Claim 47, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein at least one of the master node and the plurality of other nodes transmits at least one of the plurality of RTT measurement signals on one or more transmit beams, wherein the UE reports an identity for at least one transmit beam of the one or more transmit beams, wherein the identity for the at least one transmit beam enables a determination of an angle of departure (AOD) for the
UE.  
Segev teaches wherein at least one of the master node and the plurality of other nodes transmits at least one of the plurality of RTT measurement signals on one or more transmit beams, wherein the UE reports an identity for at least one transmit beam of the one or more transmit beams, wherein the identity for the at least one transmit beam enables a determination of an angle of departure (AOD) for the UE (the range measurement may include any other measurement procedure, e.g. an Angle of Departure (AOD) measurement procedure, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming 

In regard to Claim 48, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein at least one of the master node and the plurality of other nodes receives the RTT response signal on one or more receive beams, wherein an identity for the at least one receive beam enables a determination of an angle of arrival (AOA) for the UE.  
Segev teaches wherein at least one of the master node and the plurality of other nodes receives the RTT response signal on one or more receive beams, wherein an identity for the at least one receive beam enables a determination of an angle of arrival (AOA) for the UE (the range measurement may include any other measurement procedure, e.g. an Angle of Arrival (AOA) measurement procedure, Para. 72).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 49, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  

Segev teaches wherein at least one of the master node and the plurality of other nodes utilizes multiple receive beams, wherein, based on the at least one of the master node and the plurality of other nodes having fewer hardware receiver chains than a number of the multiple receive beams, the UE transmits the RTT response signal multiple times to permit the at least one of the master node and the plurality of other nodes to sequentially cycle through all of the multiple receive beams that may be used to receive the RTT response signal from the UE (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 50, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach the master node sends a command to the UE to transmit the RTT response signal multiple times.  
Segev teaches the master node sends a command to the UE to transmit the RTT response signal multiple times (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 51, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of a transmission time of each of the plurality of RTT measurement signals transmitted by the plurality of other nodes.  
Segev teaches wherein the information indicative of the RTT between the UE and each of the plurality of other nodes comprises information indicative of a transmission time of each of the plurality of RTT measurement signals transmitted by (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 52, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the at least one processor being configured to obtain the transmission time of the RTT response signal comprises the at least one processor being configure to at least one of: determine the transmission time of the RTT response signal based on a content of the RTT response signal; receive the transmission time of the RTT response signal in a separate message from the UE; or determine by the master node the transmission time of the RTT response signal and sending the transmission time of the RTT response signal to the UE prior to the transmission time of the RTT response signal.  
Segev teaches wherein the at least one processor being configured to obtain the transmission time of the RTT response signal comprises the at least one processor being configure to at least one of: determine the transmission time of the RTT response signal based on a content of the RTT response signal; receive the transmission time of (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 53, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the at least one processor being configured to enable the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises the at least one processor being configured to perform the determination.  
Segev teaches wherein the at least one processor being configured to enable the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises the at least one processor being configured to perform the determination (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

In regard to Claim 54, as presented in the rejection of Claim 35, Curticapean in view of Agrawal teaches the UE.  
	Curticapean fails to teach wherein the at least one processor being configured to enable the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises the at least one processor being configured to direct the communication device to send, to a location server, at least one of the transmission time at the master node of the RTT measurement signal, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals, the arrival time at the master node of the RTT response signal, the transmission time of the RTT response signal, the information indicative of the RTT between the UE and each of the plurality of other nodes, and the timing adjust parameter for the UE.  
Segev teaches wherein the at least one processor being configured to enable the determination of the RTT between the UE and the master node and between the UE and each of the plurality of other nodes comprises the at least one processor being  (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Curticapean in view of Agrawal since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Curticapean in view of Agrawal to ensure efficient power reception through precise beamforming.  

Claims 21, 55, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Hurst (Pub. No.: US 20030087647 A1), hereafter referred to as Hurst.  
	In regard to Claim 21, Agrawal teaches A method for determining multiple round-trip times (RTTs) at a user equipment (UE), comprising: transmitting, to a plurality of base stations, an RTT measurement signal (requester device R1 uses OFDMA to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4).  
(In response to receiving the FTM frame, the target devices TG1-TG3 may each determine the time of arrival (TOA) of the FTM frame. For example, target device TG1 may capture a timestamp at time t2_tg1 indicative of the TOA of the FTM frame, target device TG2 may capture a timestamp at time t2_tg2 indicative of the TOA of the FTM frame, and target device TG3 may capture a timestamp at time t2_tg3 indicative of the TOA of the FTM frame.  Para. 45, FIG. 4).  
	Agrawal teaches receiving, from each base station of the plurality of base stations, an RTT response signal transmitted by the each base station (Each of target devices TG1-TG3 responds to receiving the FTM frame by transmitting (to requester device R1) a corresponding ACK frame, Para. 46, FIG. 4).  
	Agrawal teaches obtaining an arrival time at the UE for the RTT response signal received from each base station of the plurality of base stations (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4).  
	Agrawal teaches obtaining information for each base station of the plurality of base stations indicative of a transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
Agrawal teaches calculating an RTT between the UE and each base station of the plurality of base stations (Requester device R1 then uses the received timing information to determine RTT values between itself and each of target devices TG1-TG3, Para. 50, FIG. 4) based on a transmission time at the UE of the RTT measurement signal (transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the arrival time at the UE for the RTT response signal received from the each base station of the plurality of base stations (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4), the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
	Agrawal fails to teach a timing adjust parameter for the UE, wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing.  
Hurst teaches a timing adjust parameter for the UE (a Timing Advance (TA) value, Para. 29), wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing (MS 12 controls the timing of transmissions to the TRX 18 in accordance with a Timing Advance (TA) value supplied by the BTS 16 containing that TRX, to compensate for radio propagation delays between the MS and the BTS, Para. 29, FIG. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurst with the teachings of Agrawal since Hurst provides a technique that includes a Timing Advance (TA) value, which can be introduced into the system of Agrawal to promote optimally scheduled transmissions by a UE to aid in capturing accurate timing information.  


In regard to Claim 55, Agrawal teaches An apparatus for determining multiple round-trip times (RTTs) at a user equipment (UE), comprising: a transceiver of the UE configured to: transmit, to a plurality of base stations, an RTT measurement signal (requester device R1 uses OFDMA to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4).  
	Agrawal teaches wherein each base station of the plurality of base stations measures an arrival time of the RTT measurement signal relative to a downlink subframe timing of the each base station (In response to receiving the FTM frame, the target devices TG1-TG3 may each determine the time of arrival (TOA) of the FTM frame. For example, target device TG1 may capture a timestamp at time t2_tg1 indicative of the TOA of the FTM frame, target device TG2 may capture a timestamp at time t2_tg2 indicative of the TOA of the FTM frame, and target device TG3 may capture a timestamp at time t2_tg3 indicative of the TOA of the FTM frame.  Para. 45, FIG. 4).  
	Agrawal teaches receive, from each base station of the plurality of base stations, an RTT response signal transmitted by the each base station (Each of target devices TG1-TG3 responds to receiving the FTM frame by transmitting (to requester device R1) a corresponding ACK frame, Para. 46, FIG. 4).  
	Agrawal teaches at least one processor of the UE configured to: obtain an arrival time at the UE for the RTT response signal received from each base station of the plurality of base stations (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4).  
(t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
	Agrawal teaches calculate an RTT between the UE and each base station of the plurality of base stations (Requester device R1 then uses the received timing information to determine RTT values between itself and each of target devices TG1-TG3, Para. 50, FIG. 4) based on a transmission time at the UE of the RTT measurement signal (transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the arrival time at the UE for the RTT response signal received from the each base station of the plurality of base stations (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4), the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
Agrawal fails to teach a timing adjust parameter for the UE, wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing.  
Hurst teaches a timing adjust parameter for the UE (a Timing Advance (TA) value, Para. 29), wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing (MS 12 controls the timing of transmissions to the TRX 18 in accordance with a Timing Advance (TA) value supplied by the BTS 16 containing that TRX, to compensate for radio propagation delays between the MS and the BTS, Para. 29, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurst with the teachings of Agrawal since Hurst provides a technique that includes a Timing Advance (TA) value, which can be introduced into the system of Agrawal to promote optimally scheduled transmissions by a UE to aid in capturing accurate timing information.  


In regard to Claim 70, Agrawal teaches An apparatus for determining multiple round-trip times (RTTs) at a user equipment (UE), comprising: means for communicating of the UE configured to: transmit, to a plurality of base stations, an RTT measurement signal (requester device R1 uses OFDMA to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4).  
Agrawal teaches wherein each base station of the plurality of base stations measures an arrival time of the RTT measurement signal relative to a downlink subframe timing of the each base station (In response to receiving the FTM frame, the target devices TG1-TG3 may each determine the time of arrival (TOA) of the FTM frame. For example, target device TG1 may capture a timestamp at time t2_tg1 indicative of the TOA of the FTM frame, target device TG2 may capture a timestamp at time t2_tg2 indicative of the TOA of the FTM frame, and target device TG3 may capture a timestamp at time t2_tg3 indicative of the TOA of the FTM frame.  Para. 45, FIG. 4).  
Agrawal teaches receive, from each base station of the plurality of base stations, an RTT response signal transmitted by the each base station (Each of target devices TG1-TG3 responds to receiving the FTM frame by transmitting (to requester device R1) a corresponding ACK frame, Para. 46, FIG. 4).  
	Agrawal teaches means for processing of the UE configured to: obtain an arrival time at the UE for the RTT response signal received from each base station of the plurality of base stations (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4).  
Agrawal teaches obtain information for each base station of the plurality of base stations indicative of a transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
	Agrawal teaches calculate an RTT between the UE and each base station of the plurality of base stations (Requester device R1 then uses the received timing information to determine RTT values between itself and each of target devices TG1-TG3, Para. 50, FIG. 4) based on a transmission time at the UE of the RTT measurement signal (transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the arrival time at the UE for the RTT response signal received from the each base station of the plurality of base stations (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4), the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
Agrawal fails to teach a timing adjust parameter for the UE, wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing.  
Hurst teaches a timing adjust parameter for the UE (a Timing Advance (TA) value, Para. 29), wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing (MS 12 controls the timing of transmissions to the TRX 18 in accordance with a Timing Advance (TA) value supplied by the BTS 16 containing that TRX, to compensate for radio propagation delays between the MS and the BTS, Para. 29, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurst with the teachings of Agrawal since Hurst provides a technique that includes a Timing Advance (TA) value, which can be introduced into the system of Agrawal to promote optimally scheduled transmissions by a UE to aid in capturing accurate timing information.  


In regard to Claim 72, Agrawal teaches A non-transitory computer-readable medium storing computer-executable instructions for determining multiple round-trip times (RTTs) at a user equipment (UE), the computer-executable instructions comprising: at least one instruction instructing the UE to transmit, to a plurality of base stations, an RTT measurement signal (requester device R1 uses OFDMA to transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4).  
Agrawal teaches wherein each base station of the plurality of base stations measures an arrival time of the RTT measurement signal relative to a downlink subframe timing of the each base station (In response to receiving the FTM frame, the target devices TG1-TG3 may each determine the time of arrival (TOA) of the FTM frame. For example, target device TG1 may capture a timestamp at time t2_tg1 indicative of the TOA of the FTM frame, target device TG2 may capture a timestamp at time t2_tg2 indicative of the TOA of the FTM frame, and target device TG3 may capture a timestamp at time t2_tg3 indicative of the TOA of the FTM frame.  Para. 45, FIG. 4).  
Agrawal teaches at least one instruction instructing the UE to receive, from each base station of the plurality of base stations, an RTT response signal transmitted by the each base station (Each of target devices TG1-TG3 responds to receiving the FTM frame by transmitting (to requester device R1) a corresponding ACK frame, Para. 46, FIG. 4).  
 (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4).  
Agrawal teaches at least one instruction instructing the UE to obtain information for each base station of the plurality of base stations indicative of a transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
Agrawal teaches at least one instruction instructing the UE to calculate an RTT between the UE and each base station of the plurality of base statins (Requester device R1 then uses the received timing information to determine RTT values between itself and each of target devices TG1-TG3, Para. 50, FIG. 4) based on a transmission time at the, UE of the RTT measurement signal (transmit an FTM frame to the target devices TG1-TG3 (at time t1), Para. 45, FIG. 4), the arrival time at the (requester device R1 may then determine the time of arrival (TOA) of each of the ACK frames received from target devices TG1-TG3. For example, requester device R1 may capture a timestamp at time t4_tg1 indicative of the TOA of ACK2TG1, may capture a timestamp at time t4_tg2 indicative of the TOA of ACK2TG2, and may capture a timestamp at time t4_tg3 indicative of the TOA of ACK2TG3, Para. 48, FIG. 4), the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station (t3 time stamp, Para. 50, FIG. 4.  The t3 timestamps are indicative of the TOD of the ACK2TG1-ACK2TG3 frames from respective target devices TG1-TG3, Para. 50, FIG. 4) and the arrival time of the RTT measurement signal measured by the each base station (t2 time stamp, Para. 50, FIG. 4.  The target devices TG1-TG3 may then transmit FTM response frames containing the t2 time stamps (e.g., where the t2 timestamps are indicative of the TOA of the FTM frame), Para. 50, FIG. 4).  
Agrawal fails to teach a timing adjust parameter for the UE, wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing.  
Hurst teaches a timing adjust parameter for the UE (a Timing Advance (TA) value, Para. 29), wherein the timing adjust parameter indicates an amount of time that UE transmission timing leads base station reception timing (MS 12 controls the timing of transmissions to the TRX 18 in accordance with a Timing Advance (TA) value supplied by the BTS 16 containing that TRX, to compensate for radio propagation delays between the MS and the BTS, Para. 29, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurst with the teachings of Agrawal since Hurst provides a technique that includes a Timing Advance (TA) value, which can be introduced into the system of Agrawal to promote optimally scheduled transmissions by a UE to aid in capturing accurate timing information.  


Claims 22-28 and 56-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Hurst, and further in view of Kazmi.  
	In regard to Claim 22, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches the UE.  
	Agrawal fails to teach receiving, from a serving base station for the UE, a control signal instructing the UE to transmit the RTT measurement signal during a predefined resource block of a subframe.  
	Kazmi teaches receiving, from a serving base station for the UE, a control signal instructing the UE to transmit the RTT measurement signal during a predefined resource block of a subframe (Step-1: Obtaining a request to perform an operation on a second cell (cell2) on a second carrier frequency (F2) when the serving cell operates in a first cell (cell1) on a first carrier frequency (F1) using a bandwidth of BW1 (block S114); Step-2: Configuring to operate on an additional bandwidth of at least BW2 which corresponds to the bandwidth of cell2 (block S116), Para. 113-114, FIG. 15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 23, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches the UE.  
	Agrawal fails to teach the UE receives the control signal on a physical downlink control channel (PDCCH).  
	Kazmi teaches the UE receives the control signal on a physical downlink control channel (PDCCH) (wireless device 16 may obtain the request to perform or to initiate the operation on cell2, Para. 127.  Receiving a command in a layer 1 channel, e.g., PDCCH, E-PDCCH, Para. 137).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 24, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches the UE.  
	Agrawal fails to teach receiving, from a serving base station for the UE, an instruction to scan for the RTT response signal received from the each base station of the plurality of base stations.  
	Kazmi teaches receiving, from a serving base station for the UE, an instruction to scan for the RTT response signal received from the each base station of the plurality of base stations (Step-1: Obtaining a request to perform an operation on a second cell (cell2) on a second carrier frequency (F2) when the serving cell operates in a first cell (cell1) on a first carrier frequency (F1) using a bandwidth of BW1 (block S114); Step-2: Configuring to operate on an additional bandwidth of at least BW2 which corresponds to the bandwidth of cell2 (block S116), Para. 113-114, FIG. 15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 25, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches the UE.  

	Kazmi teaches the UE receives the timing adjust parameter from a serving base station for the UE (a wireless device capable of supporting multiple TTIs of different durations determines an operation to be performed by the wireless device in a second cell on a second carrier, Para. 70).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 26, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches the UE.  
	Agrawal fails to teach the UE transmits the RTT Measurement signal on a physical uplink shared channel (PUSCH).  
	Kazmi teaches the UE transmits the RTT Measurement signal on a physical uplink shared channel (PUSCH) (data is transmitted or received via physical channels e.g. physical uplink shared channel (PUSCH) in UL, Para. 80.  Reference signal such as cell specific reference signal (CRS), physical channels are short PUSCH (sPUSCH), Para. 81).  


In regard to Claim 27, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches the UE.  
	Agrawal fails to teach wherein the plurality of base stations comprise neighboring base stations within communication range of the UE.  
	Kazmi teaches wherein the plurality of base stations comprise neighboring base stations within communication range of the UE (network nodes 14A and 14B, which may communicate directly via an X2 interface, and are referred to collectively as network nodes 14, Para. 96, FIG. 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 28, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches a method.  
	Agrawal fails to teach wherein the RTT measurement signal comprises a wideband signal.  
	Kazmi teaches wherein the RTT measurement signal comprises a wideband signal (The wireless device may perform measurements on cells on frequencies belonging to a non-serving carrier (i.e. inter-frequency and/or inter-RAT measurements) or SCC with measurement gaps (aka compressed mode gaps in wideband code division multiple access), Para. 17).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 56, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the UE.  
	Agrawal fails to teach the transceiver is further configured to receive, from a serving base station for the UE, a control signal instructing the UE to transmit the RTT measurement signal during a predefined resource block of a subframe.  
	Kazmi teaches the transceiver is further configured to receive, from a serving base station for the UE, a control signal instructing the UE to transmit the RTT (Step-1: Obtaining a request to perform an operation on a second cell (cell2) on a second carrier frequency (F2) when the serving cell operates in a first cell (cell1) on a first carrier frequency (F1) using a bandwidth of BW1 (block S114); Step-2: Configuring to operate on an additional bandwidth of at least BW2 which corresponds to the bandwidth of cell2 (block S116), Para. 113-114, FIG. 15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 57, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the apparatus.  
	Agrawal fails to teach the transceiver receives the control signal on a physical downlink control channel (PDCCH).  
	Kazmi teaches the transceiver receives the control signal on a physical downlink control channel (PDCCH) (wireless device 16 may obtain the request to perform or to initiate the operation on cell2, Para. 127.  Receiving a command in a layer 1 channel, e.g., PDCCH, E-PDCCH, Para. 137).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings 

In regard to Claim 58, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the apparatus.  
	Agrawal fails to teach the transceiver is further configured to receive, from a serving base station for the UE, an instruction to scan for the RTT response signal received from the each base station of the plurality of base stations.  
	Kazmi teaches the transceiver is further configured to receive, from a serving base station for the UE, an instruction to scan for the RTT response signal received from the each base station of the plurality of base stations (Step-1: Obtaining a request to perform an operation on a second cell (cell2) on a second carrier frequency (F2) when the serving cell operates in a first cell (cell1) on a first carrier frequency (F1) using a bandwidth of BW1 (block S114); Step-2: Configuring to operate on an additional bandwidth of at least BW2 which corresponds to the bandwidth of cell2 (block S116), Para. 113-114, FIG. 15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of 

In regard to Claim 59, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the apparatus.  
	Agrawal fails to teach the UE receives the timing adjust parameter from a serving base station for the UE.  
	Kazmi teaches the UE receives the timing adjust parameter from a serving base station for the UE (a wireless device capable of supporting multiple TTIs of different durations determines an operation to be performed by the wireless device in a second cell on a second carrier, Para. 70).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 60, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the apparatus.  
	Agrawal fails to teach the UE transmits the RTT Measurement signal on a physical uplink shared channel (PUSCH).  
(data is transmitted or received via physical channels e.g. physical uplink shared channel (PUSCH) in UL, Para. 80.  Reference signal such as cell specific reference signal (CRS), physical channels are short PUSCH (sPUSCH), Para. 81).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   

In regard to Claim 61, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the apparatus.  
	Agrawal fails to teach wherein the plurality of base stations are neighboring base stations within communication range of the UE.  
	Kazmi teaches wherein the plurality of base stations are neighboring base stations within communication range of the UE (network nodes 14A and 14B, which may communicate directly via an X2 interface, and are referred to collectively as network nodes 14, Para. 96, FIG. 8).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless 

In regard to Claim 62, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches the apparatus.  
	Agrawal fails to teach wherein the RTT measurement signal comprises a wideband signal.  
	Kazmi teaches wherein the RTT measurement signal comprises a wideband signal (The wireless device may perform measurements on cells on frequencies belonging to a non-serving carrier (i.e. inter-frequency and/or inter-RAT measurements) or SCC with measurement gaps (aka compressed mode gaps in wideband code division multiple access), Para. 17).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi with the teachings of Agrawal in view of Hurst since Kazmi provides a technique for wireless communications involving new radio (NR), which can be introduced into the system of Agrawal in view of Hurst to introduce 5G capabilities and advantages into wireless network.   


Claims 29-30, 32, 34 and 63-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Hurst, and further in view of Segev.  
In regard to Claim 29, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches a method.  
	Agrawal fails to teach wherein at least one base station of the plurality of base stations transmits the RTT response signal on each of one or more transmit beams of the at least one base station.  
Segev teaches wherein at least one base station of the plurality of base stations transmits the RTT response signal on each of one or more transmit beams of the at least one base station (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 30, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches a method.  
	Agrawal fails to teach wherein at least one base station of the plurality of base stations receives the RTT measurement signal on each of one or more receive beams of the at least one base station.  
Segev teaches wherein at least one base station of the plurality of base stations receives the RTT measurement signal on each of one or more receive beams of the at (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 32, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches a method.  
	Agrawal fails to teach wherein the RTT measurement signal and the RTT response signal are transmitted on low reuse resources.  
Segev teaches wherein the RTT measurement signal and the RTT response signal are transmitted on low reuse resources (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 34, as presented in the rejection of Claim 21, Agrawal in view of Hurst teaches a method.  
	Agrawal fails to teach wherein obtaining the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station and the arrival time of the RTT measurement signal measured by the each base station comprises receiving the information for the each base station of the plurality of base stations from a serving base station for the UE.  
Segev teaches wherein obtaining the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station and the arrival time of the RTT measurement signal measured by the each base station comprises receiving the information for the each base station of the plurality of base stations from a serving base station for the UE (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 63, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches an apparatus.  

Segev teaches wherein at least one base station of the plurality of base stations transmits the RTT response signal on each of one or more transmit beams of the at least one base station (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 64, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches an apparatus.  
	Agrawal fails to teach wherein at least one base station of the plurality of base stations receives the RTT measurement signal on each of one or more receive beams of the at least one base station.  
Segev teaches wherein at least one base station of the plurality of base stations receives the RTT measurement signal on each of one or more receive beams of the at least one base station (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 65, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches an apparatus.  
	Agrawal fails to teach wherein the at least one base station utilizes multiple receive beams, and wherein, based on the at least one base station having fewer hardware receiver chains than a number of the multiple receive beams, the UE receives a command to transmit the RTT measurement signal multiple times to permit the at least one base station to sequentially cycle through all of the multiple receive beams that may be used by the at least one base station to receive the RTT measurement signal from the UE.  
Segev teaches wherein the at least one base station utilizes multiple receive beams, and wherein, based on the at least one base station having fewer hardware receiver chains than a number of the multiple receive beams, the UE receives a command to transmit the RTT measurement signal multiple times to permit the at least one base station to sequentially cycle through all of the multiple receive beams that may be used by the at least one base station to receive the RTT measurement signal from (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 66, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches an apparatus.  
	Agrawal fails to teach wherein the RTT measurement signal and the RTT response signal are transmitted on low reuse resources.  
Segev teaches wherein the RTT measurement signal and the RTT response signal are transmitted on low reuse resources (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  

In regard to Claim 67, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches an apparatus.  
	Agrawal fails to teach wherein each base station of the plurality of base stations includes the arrival time of the RTT measurement signal measured by the each base station in a payload of the RTT response signal transmitted by the each base station, wherein the at least one processor being configured to obtain the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station and the arrival time of the RTT measurement signal measured by the each base station comprises the at least one processor being configured to demodulate and decoding the RTT response signal received from the each base station.  
Segev teaches wherein each base station of the plurality of base stations includes the arrival time of the RTT measurement signal measured by the each base station in a payload of the RTT response signal transmitted by the each base station, wherein the at least one processor being configured to obtain the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station and the arrival time of the RTT measurement signal measured by the each base station comprises the at least one processor being configured to demodulate and decoding the RTT response signal received from the each base station (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  


In regard to Claim 68, as presented in the rejection of Claim 55, Agrawal in view of Hurst teaches an apparatus.  
	Agrawal fails to teach wherein the at least one processor being configured to obtain the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station and the arrival time of the RTT measurement signal measured by the each base station comprises the at least one processor being configured to receive, via the transceiver, the information for the each base station of the plurality of base stations from a serving base station for the UE.  
Segev teaches wherein the at least one processor being configured to obtain the information for the each base station of the plurality of base stations indicative of the transmission time of the RTT response signal received from the each base station and the arrival time of the RTT measurement signal measured by the each base station comprises the at least one processor being configured to receive, via the transceiver, the information for the each base station of the plurality of base stations from a serving base station for the UE (the range measurement procedure may include a Time of Flight (ToF) measurement procedure (also referred to as a "round time trip" (RTT) measurement procedure), Para. 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Segev with the teachings of Agrawal in view of Hurst since Segev provides a technique for beamforming related to position information, which can be introduced into the system of Agrawal in view of Hurst to ensure efficient power reception through precise beamforming.  


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 7/30/2020 have been fully considered but they are not persuasive.  Page 20 of the Remarks presents the argument that By this amendment, independent claim 1 now recites that all of "a transmission time at the master node of the RTT measurement signal, the information indicative of the arrival time at the UE of each of the plurality of RTT measurement signals, the arrival time at the master node of the RTT response signal, the transmission time of the RTT response signal, the information indicative of the RTT between the UE and each of the plurality of other nodes, and a timing adjust parameter for the UE" are used to determine "an RTT between the UE and the master node and between the UE and each of the plurality of other nodes." The Applicant submits that the cited art does not disclose or suggest at least this feature of independent claim 1.  Accordingly, independent claim 1 is allowable over the cited art.  This argument is not persuasive.  The limitations required in the amendment of Claim 1, are taught by the combination of Curticapean, Agrawal, and Aldana.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Joshua Smith  
/J.S./  
10-21-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477